Fourth Court of Appeals
                                       San Antonio, Texas
                                               July 17, 2015

                                          No. 04-15-00430-CR

                                    EX PARTE Jaime LUEVANO

                                  Original Habeas Corpus Proceeding1

                                                 ORDER

Sitting:         Marialyn Barnard, Justice
                 Luz Elena D. Chapa, Justice
                 Jason Pulliam, Justice

       On July 10, 2015, relator filed a pro se petition for writ of habeas corpus. The court has
determined that it lacks jurisdiction to consider relator’s petition. Accordingly, relator’s petition
is DISMISSED FOR LACK OF JURISDICTION. See TEX. R. APP. P. 52.8(a). The court’s
opinion will issue at a later date.

           It is so ORDERED on July 17, 2015.




                                                           _________________________________
                                                           Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of July, 2015.



                                                           ___________________________________
                                                           Keith E. Hottle
                                                           Clerk of Court




1
  This proceeding arises out of Cause No. 15-03-00028-CRK, styled The State of Texas v. Jaime Luevano, pending
in the 218th Judicial District Court, Karnes County, Texas, the Honorable Paul Canales presiding.